Citation Nr: 0842076	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence was received to reopen a 
claim of entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1968 to June 1970, from May 1975 to February 1976, 
and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The veteran 
testified at a June 2008 personal hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a June 2003 
rating decision which continued a denial of service 
connection for PTSD on the basis that there was no evidence 
of a verified stressor event.

2.  Evidence received since June 2003 was not previously 
considered by agency decision makers and is not cumulative or 
redundant of evidence already of record, but the "new" 
stressor information is inherently false and does not raise a 
reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for PTSD has not been received.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Here, correspondence dated in December 2004, prior to the 
initial adjudication, provided legally sufficient notice to 
the veteran regarding his claim.  The letter informed the 
veteran of the basic elements of a claim for service 
connection, described the evidence and information needed to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the veteran in obtaining such.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Further, the letter 
informed the veteran that new and material evidence was 
required to reopen his previously denied claim.  It 
accurately defined such evidence, identified the most recent 
denial of service connection on the merits, and informed the 
veteran of exactly what the evidence must show to reopen his 
clam.  The letter stated that the veteran must submit 
evidence of a verifiable in-service stressor.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board recognizes that the notice did not include 
information regarding VA policies and procedures regarding 
assignment of disability evaluations and effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, such 
error is harmless in light of the decision below.  No 
effective date or disability evaluation shall be assigned, 
and there is therefore no prejudice to the veteran in 
proceeding.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained service treatment and personnel records, as well 
as VA inpatient and outpatient records from all facilities 
identified by the veteran.  The veteran has provided lay 
statements, copies of treatment reports, and stressor 
statements, to include casualty reports in support of his 
claim.  The veteran was afforded a VA examination in May 2005 
and a personal hearing was held in June 2008.  VA attempted 
to assist the veteran in substantiating his stressor 
allegations by specifying what additional information was 
required in correspondence dated in October 2006.  Neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence necessary for a fair adjudication of the claim.  
Although the veteran reported that he was receiving Social 
Security Administration (SSA) disability payments, the 
pertinent matter for consideration concerns verification of 
an in-service stressor and SSA records are not considered 
relevant to this issue.  There is no indication that those 
records include any information that would verify a claimed 
stressor event.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of his claim.  

New and Material Evidence

Although the RO reopened the claim of service connection of 
PTSD, the Board is required to first consider whether new and 
material evidence has been presented before the merits of 
claim can be considered.  The Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The current 
claim was received in September 2004.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  The Court has held that unless 
inherently false or untrue the credibility of evidence is 
presumed for purposes of determining whether the evidence is 
new and material and is reviewed in the context of all the 
evidence, new and old.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994).

In this case, the record shows the veteran's claim of service 
connection for PTSD was last denied on the merits in a May 
1998 Board decision.  The veteran subsequently sought to 
reopen and the RO denied the claim on the same basis in June 
2003.  At the time of the June 2003 denial of service 
connection, the evidence of record included diagnoses of PTSD 
related to unverified events during military service.  VA 
outpatient, inpatient, and examination reports also included 
diagnoses of PTSD.  The sole unestablished fact was the lack 
of verification of an alleged stressor.  The Board, 
therefore, will limit consideration of whether new and 
material evidence has been submitted to the question of 
whether the veteran has provided additional information or 
allegations of stressor events such as to require reopening 
of the claim.  

While the veteran has submitted treatment records created 
since June 2003, insofar as they generally repeat the already 
established diagnosis they are cumulative and redundant and 
do not address an unestablished fact.  They cannot be 
considered new and material evidence.  Further, the recent VA 
examination report shows that a diagnosis of PTSD is not 
warranted.  As this raises no reasonable possibility of 
substantiating the appeal, it is not material.

The June 2003 RO decision, in essence, considered a number of 
stressor allegations related to service in Vietnam and 
Operation Desert Storm provided by the veteran.  In October 
1994, the veteran reported that although he was trained as a 
cook, in Vietnam he was assigned other duties including 
patrol and guard duty.  A friend was alleged to have been 
shot in the head by a sniper on one patrol soon after he had 
returned from a period of rest and relaxation (R&R).  He also 
alleged having been engaged in combat and cited an incident 
in An Khe when the enemy breached the perimeter and he 
participated in a fire fight that lasted all night long.  He 
stated that his unit ran out of ammunition and had to be 
resupplied by helicopter.  He reported he saw many dead 
bodies and that the Vietnamese dead were loaded onto trucks 
and the American dead were put in body bags and tagged.  On 
another occasion, after returning from the field he stated 
someone accidentally dropped a grenade in the mess line.  He 
stated a man was killed and that two others were injured by 
the explosion.  He also alleged having seen Iraqi prisoners 
of war with wounds while serving during the Persian Gulf War.

At an October 1994 VA examination, the veteran alleged that 
he was threatened by an African-American soldier named [redacted] 
because he befriended a white soldier who had killed an 
African-American in self defense (In an April 1994 statement 
he had noted that [redacted] had been the African-American killed 
and that he had helped the white soldier fight off a prior 
attack from [redacted]).  He stated in June 1994 that he had been 
afraid another soldier wanted to kill him.  In May 1995, he 
reported that a white cook had killed an African-American 
cook in self defense and that he feared being hurt by other 
African-Americans because he had been assigned to work with 
the white man.

During a period of VA hospitalization from December 1994 to 
January 1995 the veteran related that during the Persian Gulf 
War he had seen numerous wounded and dead being brought to 
the field hospital where he was stationed.  He stated that a 
female pilot had been brought to the hospital.

In October 1995, the veteran claimed that his current PTSD 
was related to service because events in Saudi Arabia during 
the Persian Gulf War had resurrected memories of traumatic 
events in Vietnam.  He stated that he had seen wounded Iraqi 
prisoners at the hospital where he was stationed, and he knew 
of nearby units which were hit by "SCUD" missile attacks.  
The veteran stated that he had seen dead Iraqi civilians in 
cars along the roadside.  A lay statement from E.C.F., a 
fellow service member, noted that she had seen the veteran 
standing guard and had seen wounded Iraqis being brought to 
the hospital.

In March 1996, the veteran reiterated his claim that despite 
the listing of his Military Occupational Specialty (MOS) as 
cook he had never served as a cook in Vietnam.  He stated he 
drove trucks and went out on patrol.  He alleged that he came 
under fire as a driver in convoys and that he had seen 
American and enemy dead.  He reported he had loaded body bags 
onto trucks and pulled guard duty.

At an April 1997 personal hearing the veteran testified that 
when he first arrived in Vietnam he saw a man accidentally 
trigger a hand grenade while standing in a mess line.  He 
reported two men were wounded and one was killed.  The 
veteran stated that the man who was killed, and who had 
dropped the grenade, had just returned from R&R.  He also 
reported that he had taken part in firefights to repel the 
Viet Cong.  He stated he assisted with the wounded the next 
morning and loaded the enemy dead into trucks for transport 
to a mass grave.  He claimed three or four Americans were 
killed, but he could not provided any names.  He reported 
that another time, when he had first arrived in Vietnam, he 
had loaded body bags on a plane for transport.  He also 
stated that he had seen wounded when serving in the Persian 
Gulf as a hospital guard.

In November 1997, the veteran submitted a statement from 
M.L.C., a high school friend who he saw in Vietnam.  M.L.C. 
stated that he had run into the veteran while delivering a 
truck full of bagged American casualties to graves 
registration in  Pleiku.  He stated that the veteran had just 
done the same thing.  M.L.C. reported he had served with the 
88th Battalion.

Service personnel records show the veteran served in Vietnam 
from July 1969 to June 1970.  Records show that after basic 
training he was trained as a Cook's Helper.  This was his 
listed principal duty upon arrival in Vietnam in July 1969.  
He was attached to the headquarters company of the 1st 
Battalion, 14th Regiment, 4th Infantry Division.  On September 
20, 1969, he was promoted to Cook.  Upon re-enlisting in 
1975, he was trained as a combat survey target acquisition 
crewman and attached to a field artillery unit.  Record 
indicate he did not serve outside the United States in this 
capacity.  There are not records indicating he received any 
decorations or awards indicating combat, such as a Purple 
Heart, Combat Infantryman Badge, or award with a "V" device 
for valor.

VA efforts to verify the veteran's stressors were 
unsuccessful and none of the reported stressors included 
sufficient detail with regard to dates, places, names, or 
units involved to allow meaningful inquiry to verify the 
allegations.  Further, although the Board in 1998 noted that 
allegations of seeing wounded in Saudi Arabia might be 
considered corroborated through lay statements, it was noted 
that this event had not been found by any doctor to underlie 
the diagnosis of PTSD.

In connection with the April 2003 attempt to reopen the claim 
of service connection for PTSD, the veteran again alleged 
having seen a man drop a grenade in the mess line.  He also 
stated that he had served as a truck driver with Company C of 
the 1/14th Infantry and as such had seen and loaded body 
bags.  At a May 2000 VA psychiatric summary, the veteran 
stated that he and M.L.C., who he stated was also a cook, 
were stalked by an African-American soldier named [redacted]
because M.L.C. had killed an African-American cook.  The 
veteran alleged that he and M.L.C. were then reassigned as 
truck drivers and that they watched out for each for the 
remainder of their time in Vietnam.  The RO found, in 
essence, that these allegations did not add any information 
to the record which would permit a meaningful inquiry to 
verify any stressor.

Since the June 2003 rating decision the veteran has submitted 
additional VA inpatient and outpatient treatment reports, 
statements from his wife and his son, and a statement from 
his employer.  VA has obtained on his behalf or provided a VA 
psychiatric examination and VA inpatient and outpatient 
records.  The Board finds that this evidence is not new and 
material for purposes of reopening the claim because it does 
not address the unestablished fact of stressor verification.  
While stressor events are mentioned, they are merely passing 
repetitions of previously considered allegations.  The 
evidence is not material.

Additionally, in November 2006 the veteran submitted a 
statement and a completed PTSD stressor questionnaire which 
repeated his previously considered allegations of seeing dead 
and wounded soldiers while serving at a hospital in Saudi 
Arabia.  He stated that these events brought back memories of 
his Vietnam experiences.  As these allegations were 
considered in the May 1998 Board decision, they are not new 
evidence and are redundant and cumulative of his prior claim.  

The Board notes, however, that the veteran has submitted an 
allegation of a "new" stressor, one not previously 
presented or considered by VA in connection with his claim.  
In correspondence received in December 2006 the veteran 
submitted a copy of a casualty report from an unknown 
database regarding a private first class (PFC) D.J.T.  The 
record states that D.J.T. served in Company B, 1/14th 
Infantry.  On September 16, 1969, D.J.T. was serving as a 
rifleman near Pleiku, Vietnam, and that while out on an 
operation slipped crossing a bridge and fell into a river.  
It was noted that a severe storm was in progress and that he 
was swept away by the water.  Although he was seen swimming, 
searches of the banks for the next three weeks located no 
sign of him.  The report noted that he was classified as 
Missing In Action and that his current status was listed as 
died while missing.

In an accompanying statement the veteran stated that D.J.T. 
was "a very good friend."  He reported that he witnessed 
his disappearance and probable death.  He also reiterated 
that he had driven a truck and that he had come under sniper 
fire and driven through mine fields.  He reported he had seen 
wounded and dead soldiers and that he had been shaken by 
incoming mortar attacks "on a consistent basis."

In June 2008, the veteran offered testimony at a personal 
hearing before the undersigned Acting Veterans Law Judge.  He 
stated that although he was assigned to the headquarters unit 
he served with different infantry units while in Vietnam.  He 
reported that he went wherever he was needed  He stated that 
while stationed in Pleiku he was involved with taking troops 
back and forth to the field and that these convoys came under 
attack several times.  He also stated that during the 1969 
Tet Offensive he came under mortar and rocket attack at Camp 
Enar.  When questioned by his representative he stated that 
the attacks had occurred right before monsoon season in 
February or March 1969.

Based upon the available record, the Board finds that none of 
the stressor allegations made since June 2004 constitute new 
and material evidence for purposes of reopening the claim of 
service connection for PTSD.  The events reported by the 
veteran as to his having witnessed the incident involving 
D.J.T., having been attacked by snipers during convoy duty, 
and having experienced mortar and rocket attacks in February 
or March 1969 in Pleiku are considered to be inherently false 
based upon the established evidence of record.  

Allegations that the veteran was attacked as a truck driver, 
or drove his truck through mine fields, are based upon the 
previously considered allegation that he was not a cook, but 
was reassigned as a truck driver.  The question of the 
veteran's actual MOS has been previously considered and 
adjudicated, and the veteran has offered no additional 
evidence on this point.  All official records reflect that he 
was a cook's helper and cook during his service in Vietnam.  
He was not trained in any other discipline at that time, and 
no official record reflects any temporary duty or differing 
assignment during his service.  In addition, none of the 
events the veteran described as occurring while serving as a 
truck driver appear to be verifiable.  He has provided no 
dates, locations, or statements of casualties or property 
damage that would be recorded in official records.  

With regard to the allegation of mortar and rocket attacks at 
Camp Enar, the veteran's allegations are clearly contradicted 
by the record and no meaningful inquiry can be made to verify 
the allegations.  At his June 2008 hearing he reported that 
these attacks occurred in February or March 1969, in 
connection with the Tet Offensive; however, the record 
reflects that he did not arrive in Vietnam until July 1969.  

As to the reported stressor involving the death of PFC 
D.J.T., the provided casualty report verifies that the 
service member drowned after falling into a river during a 
storm on September 20, 1969.  The Board finds, however, that 
the veteran's claims of having witnessed this event are 
inherently false.  Although he states that he witnessed the 
accident, D.J.T. is shown to have served in Company B while 
the veteran was in Headquarters Company.  The accident is 
shown to have occurred in the field and not on base and, in 
light of his identified duties, the veteran was unlikely to 
have been present in the field.  Further, it has been 
previously established that the veteran was a cook at the 
time of the accident and he was, in fact, promoted from 
cook's helper to cook just days before the verified event 
involving D.J.T.  The Board also notes that the veteran never 
previously alleged witnessing the death of D.J.T. and 
apparently never reported it to any medical care provider.  
In light of the contradictions of the veteran's "new" 
stressor allegations, the Board finds this information is 
inherently false and does not raise a reasonable possibility 
of substantiating the claim.  The application to reopen the 
claim for entitlement to service connection for PTSD is 
denied.




ORDER

New and material evidence not having been received, the claim 
of service connection for PTSD is not reopened.




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


